       Case 1:17-cv-08043-RA-KNF Document 55 Filed 04/16/19 Page 1 of 1




MICHAEL G. O’NEILL
ATTORNEY AT LAW

By ECF

                                                    April 16, 2019


Hon. Kevin M. Fox
United States Magistrate Judge
40 Centre Street
New York, NY 10007

               Re:    Passante v. Makkos, 17-cv-8043

Dear Judge Fox:
        I represent the plaintiffs. I am writing to request a Rule 37.2 conference in order to
assist plaintiffs in obtaining critical discovery that defendants have agreed to provide, but have
failed to do so.
       Earlier in this litigation, defendants produced in pdf form a summary of the
restaurant’s tip sheets for the relevant time period. The pdf document is 1446 pages. This
summary was originally created as a spreadsheet. I have requested that the spreadsheet itself
be produced. It is necessary to perform sorts, calculations and other data functions with the
information in the spreadsheet, and this cannot be done from a pdf document. Without the
spreadsheet itself, it would be necessary to enter 1446 pages of data by hand into a
spreadsheet, which would take time and be a significant expense.
         Rule 34 permits a party to request information to be produced in electronic form, and
this is exactly what plaintiffs have done. I requested the spreadsheet on March 8, and having
received no response, again on March 13. On March 28 counsel for defendants informed me
that they “would have everything” for me the following week. That would have been the week
ending April 5. My most recent inquiry regarding the status of this production has not been
answered.
       I appreciate the Court’s consideration of the foregoing.
                                                    Respectfully yours,




     30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
